DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on 14 October 2022 has been acknowledged. 
Claim 1 has been amended. 
Currently, claim 1 is pending and considered as set forth.

Claim Objections
Claim 1 is objected to because of the following informalities:  multiple location in claim 1 recites “centre”, which should be –center--.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an [AltContent: connector]abstract idea without significantly more.
[AltContent: connector]101 Analysis – Step 1
[AltContent: connector]Claim 1 is directed to a method of analyzing ship movement data on the grid map to determine if ship is making abnormal trajectories. Therefore, claim 1 is within at least one of the four statutory categories. to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: mathematical concepts, [AltContent: connector]and/or mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:

    PNG
    media_image1.png
    48
    500
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    57
    333
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    24
    33
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    50
    311
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    30
    258
    media_image5.png
    Greyscale
1. A method for scribing a driving trajectory in a test on steering efforts of an automobile, characterized by determining key points on a driving trajectory of the automobile merely by using a tape measure as a measuring tool, and comprising steps of: (I) determining, using the tape measure, two vertexes M, N and a centre point O of the driving trajectory of the automobile on a site according to a minimum turning radius Rmin of a front outer wheel of the automobile, the two vertexes M, N and the centre point O being on a single straight line, wherein MO=NO=3.3Rmin; (II) determining a keypoint A at a widest part using the pate measure, wherein a theoretical distance between point O and point A is , a theoretical distance between point N and point A is fixing a zero point of a scale of the tape measure at the centre point C, placing a point of the tape measure having a scale OA + AN at point N, straightening the tape measure at a point position having a scale OA on the tape measure, so that OAN form a triangle, and a point having the scale OA on the tape measure is the key point A; and determining other key points B, C and D using a same method, wherein in an actual operation, a calculation result is rounded based on a minimum scale of the tape measure; and (III) determining a corresponding point X of any polar angle  on a trajectory, a distance from point X to the centre point O being 
, and a distance from point X to a vertex N being 
,fixing the zero point of the scale of the tape measure at the centre point C, placing a point of the tape measure having a scale OX + NX at point N, and straightening the tape measure at a point position having a scale OX on the tape measure, so that OXN form a triangle, and a point having the scale OX on the tape measure is a key point X, wherein in the actual operation, a calculation result is rounded based on the minimum scale of the tape measure wherein the key points on the driving trajectory of the automobile are determined by the tape measure and connected so as to approximately form a lemniscate-shape driving trajectory, for performing the test on steering efforts of an automobile, so as to determine controllability and stability for the automobile.
The examiner submits that the foregoing bolded limitation(s) constitute a “mathematical concept” and “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determining …” in the context of this claim [AltContent: connector]encompasses a person utilizing the mathematical equation to get a distance from one point to another  and rounding up the calculation based on scale of tape measure. Accordingly, the claim recites at least one abstract idea.
[AltContent: connector]101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a [AltContent: connector]manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application. the independent claim recite additional elements of “straightening the tape measure …” makes insignificant extra solution activities that does not integrate the exception into a practical application.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “straightening the tape measure …” the examiner submits that these limitations are insignificant extra-solution activities that merely use a tape measure to perform the process. In particular, the straightening steps is prerequire step for data gathering step, which is a form of insignificant extra-solution activity. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception [AltContent: connector](MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
[AltContent: connector]101 Analysis – Step 2B, Prong II
additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of straightening the tape measure, determining key points on the driving trajectory of the automobile by tape measure, and connected to form a lemniscate-shape driving trajectory amounts to nothing more than adding insignificant extra solution activities. 
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well- understood, routine, conventional activity in the field. The additional limitations of “straightening the tape measure …” are well-understood, routine, and conventional activities for measuring distance as a person would want to have a proper measurement with minimum errors. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.
Furthermore, “for performing the test on steering efforts of an automobile, so as to determine controllability and stability for the automobile,” is merely intended use of the claimed invention.
Therefore, claim 1 is ineligible under 35 USC §101.

Allowable Subject Matter
Claim 1 is allowed over the records of prior arts.

Response to Arguments
Applicant's arguments filed 14 October 2022 have been fully considered but they are not persuasive. 

The Applicant argues, “The present application provides such a solution for solving this problem. As such, amended claim 1 recites a technical improvement over the prior art solutions. That is, the technical solution of amended claim 1 of the present application substantially solves the technical problem of "how to accurately approximately form a lemniscate- shape driving trajectory of the automobile, so as to determine controllability and stability for the automobile". 
Further, amended claim 1 recites a practical application of the solution, namely, to determine the controllability and stability of the automobile as it traverses the predefined trajectory. 
Additionally, Applicant also specially provides the following photos (i.e. FIGS. 1-3) to prove that the invention of the present application can be applied to the practical application. … 
Applicant respectfully submits that, through the above experiment, a person skilled in the art can perform scribing with a tape measure as a measurement tool and common bottles as marks to realize the method of amended 1 of the present application in a practical application. Apparently, such process cannot be only mentally performed by a person, but can be applied to the practical application, and solves the technical problem of "how to accurately approximately form a lemniscate-shape driving trajectory of the automobile, so as to determine controllability and stability for the automobile".”
The Examiner respectfully disagrees. The amended claim cites how to use tape measure and connecting two tape measured point which is merely insignificant extra solution activities. The determining two vertexes and key points and corresponding points X of any polar angle on a trajectory all can be done in human mind once all the measuring data is input. Merely using tape measure does not make the claim to a practical application. The process still ends with certain data calculation of trajectory and points and angles in trajectory. Therefore, the Examiner finds the Applicant’s argument unpersuasive and maintains 35 USC 101 rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662